DETAILED ACTION
Applicant’s arguments and claim amendments filed 12/29/2021, regarding the previous 35 USC 103 rejections of claims 1-3 and 6-18 have been considered and are persuasive due to the amendment of the claims.  Therefore, the previous 35 USC 103 rejections of claims 1-3 and 6-18 have been withdrawn.  However, a new ground of rejection is presented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 3 lines 4-6, it is unclear if the combination of the Se with a second element is considered to be the “selenium material” or the “liquid medium”.  For the purposes of examination, the combination of the Se with a second element will be considered to be the “selenium material”.  Also it is unclear what the “weight” of the second element and the “weight” of the Se is.  Are they considered to be the molecular weights or weight percents based on the total weight of the combination of the two?  For the purposes of examination, the “weight” of the second element and the “weight” of the Se are considered to be weight percents based on the total weight of the combination of the two. 
Dependent claims 2 and 6-18 are also rejected since they depend on independent claims 1 and 3.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2015/0064575) in view of Bucur et al. (US 2017/0194640, hereinafter Bucur).
Regarding claims 1-3, He discloses a process for producing graphene-enabled hybrid particulates for use as a cathode active material of an alkali metal battery (Abstract), said process comprising: (a) preparing a mixture suspension of graphene sheets and a selenium material dispersed in a liquid medium (para. 86, 87, 141 wherein the particulates are mixed and dispersed within a liquid); and (b) 
However, He further does not disclose said selenium material is a combination of Selenium and Tellurium where the weight of said second element is less than the weight of Se (He does disclose that the selenium material for that cathode just needs to have high Se content para. 117).  Bucur discloses that a combination of Selenium and Tellurium can be utilized as a hybrid in a cathode material in order to improve conductivity and capacity of the cathode (para. 50-53 of Bucur).  Therefore, it would be obvious to one of ordinary skill in the art at the time of filing to have a combination of Selenium and Tellurium can be utilized as a hybrid in a cathode material wherein there is more Selenium than 
Regarding claims 6-8, the combination of He and Bucur discloses the process of claim 1 as shown above, and the combination of He and Bucur further discloses wherein said selenium coatings or particles have a thickness or diameter from 0.5 nm to 100 nm which overlaps the range of less than 100nm (para. 118, 138) and the hybrid particulate has a diameter from 1.0um to 50um (para. 119 wherein carbon fibers greater than 12um plus the selenium coating can read on the “hybrid particulate which overlaps the claimed range).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 9, the combination of He and Bucur discloses the process of claim 1 as shown above, and the combination of He and Bucur further discloses wherein said hybrid particulate has a substantially spherical or ellipsoidal shape (para 118, 119 where the particles in the form of coated fibers/nanowires/worms can be considered to be “substantially ellipsoidal”) 
Regarding claim 10, the combination of He and Bucur discloses the process of claim 1 as shown above, and the combination of He and Bucur further discloses wherein said hybrid particulate further contains interior graphene sheets in physical contact with said selenium particles or coatings and with said exterior graphene sheet (para. 86, and 87 where the selenium is coated in between interior and exterior graphene sheets)
Regarding claim 11, the combination of He and Bucur discloses the process of claim 1 as shown above, and the combination of He and Bucur further discloses wherein said selenium particles are in a nanowire form with the graphite having a diameter or thickness smaller than 100 nm (para. 118)  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case 
Regarding claim 12, the combination of He and Bucur discloses the process of claim 1 as shown above, and He further discloses a procedure of heat treating said particulates to melt out selenium or to vaporize selenium, allowing Se melt or vapor to permeate around inside the embracing exterior graphene sheets and re-deposit onto surfaces of the exterior graphene sheets and interior graphene sheets as Se coatings (para. 86, 87, 138, 139).
Regarding claims 13 and 14, the combination of He and Bucur discloses the process of claims 1 and 3 as shown above, and the combination of He and Bucur further discloses wherein said selenium material is a selenium precursor and the process further includes a step (c) of thermally or chemically converting the precursor to selenium for forming the hybrid particulate (para. 138, 139 wherein a precursor of solid selenium is thermally converted into molten selenium to form the hybrid particulate)
Regarding claims 15-18, the combination of He and Bucur discloses the process of claims 1 and 3 as shown above, and the combination of He and Bucur further comprising a step of combining said graphene-enabled hybrid particulates, an optional binder, and an optional conductive additive to form a cathode layer and a step of combining said cathode layer, an anode layer, and an electrolyte to form a lithium-selenium cell (abstract, para. 21, 86, 87, and claim 1).

Response to Arguments
Applicant’s arguments and claim amendments filed 12/29/2021, regarding the previous 35 USC 103 rejections of claims 1-3 and 6-18 have been considered and are persuasive due to the amendment of the claims.  Therefore, the previous 35 USC 103 rejections of claims 1-3 and 6-18 have been withdrawn.  However, a new ground of rejection is presented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Wednesday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/FRANK A CHERNOW/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729